             Case 1:20-cv-03668-GHW Document 18-3 Filed 07/22/20 Page 1 of 1




SAMANTHA SIVA KUMARAN, et al.,

                                                                       3668   GHW
                                                                  20

NATIONAL FUTURES ASSOCIATION, et al.,




                        Gregory M. Boyle




  Illinois


                            Gregory M. Boyle

                     Jenner & Block LLP

                   353 N. Clark St.
                         Chicago, IL 60654

                          Tel: (312) 923-2651 / Fax: (312) 527-0484



  National Futures Association
